ENFORCEMENT OF OCCUPATIONAL HEALTH AND SAFETY STANDARDS The Department of Labor has the authority and duty to enforce the provisions of the Oklahoma Occupational Health and Safety Standards Act of 1970 against the Oklahoma Turnpike Authority.  The Attorney General is in receipt of your letter wherein you ask, in essence, the following question: Does the Department of Labor have the authority to enforce the occupational health and safety standards against the Oklahoma Turnpike Authority? Oklahoma adopted the Oklahoma Occupational Health and Safety Standards Act in 1970, now codified as 40 Ohio St. 401 [40-401] — 40 Ohio St. 424 [40-424] (1971). Section 40 Ohio St. 402 [40-402](a) of the act provides as follows: "(a) 'Employer' means any individual or type of organization, including the state and all its political subdivisions, which has in its employ one or more individuals performing services for it in employment." (Emphasis added) It is clear from this statute that the State of Oklahoma and all its political subdivisions are to be governed and subject to this act.  Title 69 Ohio St. 1703 [69-1703](a) (1971) provides in part as follows: "(a) There is hereby created a body corporate and politic to be known as the 'Oklahoma Turnpike Authority' and by that name the Authority may sue and be sued, and plead and be impleaded. The Authority is hereby constituted an instrumentality of the State, and the exercise by the Authority of the powers conferred by this Act in the construction, operation, and maintenance of turnpike projects shall be deemed and held to be an essential governmental function of the State with all the attributes thereof. . . . " (Emphasis added) In accordance with the provisions of this Section, the Oklahoma Turnpike Authority is an integral part of state government and therefore subject to the Oklahoma Occupational Health and Safety Standards Act of 1970 It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative in that the Department of Labor has the authority and duty to enforce the provisions of the Oklahoma Occupational Health and Safety Standards Act of 1970 against the Oklahoma Turnpike Authority.  (James H. Gray)